SUMMERS, Justice
(dissenting).
I dissent for the reasons set forth in my dissent in State v. Blackwell, 298 So.2d 798 (La.1974). Requiring the judge to instruct the jury on punishment can only further incumber the trial of criminal cases with an additional set of technicalities. Instructions to the jury on penalties, aside from the complications involved in the numerous variations applicable to each criminal penalty, are entirely irrelevant to the jury’s function in a criminal-trial. The jury decides guilt or innocence, nothing more. The judge imposes the penalty.
The error of this decision is compounded by its retroactive effect. Countless cases decided upon the authority of the law as it existed prior to State v. Babin, 319 So.2d 367 (La.1975) will be subject to reversal by this retroactive decree.
I respectfully dissent.